Citation Nr: 1514545	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, October 2013, and June 2014, the Board remanded this matter for further development.  The Board notes that additional evidence submitted to the Board in December 2014 was accompanied with a waiver of RO initial review. 

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In June 2014, the Board remanded the matter of service connection for arthritis to obtain a medical opinion regarding whether the Veteran's diabetes mellitus may have caused or aggravated his arthritis.  In November 2014, a VA physician opined, in part, that the Veteran's arthritis is the result of "wear-and-tear on the joint from physical activity that occurred on a daily basis on the joint from physical activity that occurred on a daily basis as a fireman for 27 years [postservice]."  Notably, on December 2013 VA examination, the examiner similarly opined, in part, that the Veteran's arthritis was unrelated to his service and was instead more likely caused by overuse due to being a firefighter for many years.  The Board finds that these opinions are based on an inaccurate factual premise.  Specifically, in December 2014, the Veteran submitted a statement indicating that he was an "officer in charge since 1985."  He stated that as a Fire Captain, the majority of his job duties consisted of writing reports, giving classes, and conducting training, and that his duties were not primarily physical ones.  Accordingly, the Board finds that a supplementary medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for his arthritis.

2.  Then, arrange for the Veteran's record to be forwarded to an appropriate VA opinion provider for review and an addendum medical opinion that responds to the following:

(a)  As to any of the joints affected by arthritis, is it at least as likely as not (a 50% or better probability) that the arthritis was incurred in/caused by his active duty service?  The opinion should include discussion of the Veteran's various joint complaints and treatment noted in service.

(b)  If the arthritis is found to be directly unrelated to the Veteran's service, is it at least as likely as not (a 50% or better probability) that it was caused or aggravated by his service-connected diabetes?

(c)  If the opinion of the provider is that arthritis was not caused but aggravated by the service-connected diabetes mellitus, the examiner should identify, to the extent possible, the degree of arthritis that has resulted from such aggravation (i.e., identify the baseline level of severity of arthritis prior to the aggravation and the level of severity after the aggravation occurred).

The opinion provider must explain the rationale for all opinions, to include discussion of the December 2014 statement from the Veteran indicating that his job duties were primarily administrative and not physical.

3.  Thereafter, review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




